



COURT OF APPEAL FOR ONTARIO

CITATION: Frick v. Frick, 2016 ONCA 799

DATE: 20161031

DOCKET: C61863

Hoy A.C.J.O, Lauwers and Benotto JJ.A.

BETWEEN

Tammy Frick

Applicant (Appellant)

and

Bruce Frick

Respondent
    (Respondent)

Harold Niman, Sarah Strathopolous and Chloe van Wirdum,
    for the appellant

Oren Weinberg, for the respondent

Heard: September 12, 2016

On appeal from the order of Justice M. Gregory Ellies of
    the Superior Court of Justice, dated February 18, 2016, with reasons reported
    at 2016 ONSC 359.

Benotto J.A.:

Overview

[1]

The parties to this appeal are involved in matrimonial litigation. For
    ease of reference, I will refer to the appellant as the wife and the respondent
    as the husband.

[2]

The wife commenced divorce proceedings that included a claim for
    equalization of net family properties. She then sought to amend her application
    to claim an unequal division of net family properties in her favour pursuant to
    s. 5(6) of the
Family Law Act
, R.S.O. 1990, c. F.3 on the basis that
    the husband had recklessly depleted his net family property. She alleged that
    he had spent money on extra-marital activities. The husband brought a motion to
    strike the amendment pursuant to r. 1(8.2) of the
Family Law Rules
, O.
    Reg. 114/99
.
The motion judge struck the claim for unequal division,
    without leave to amend, under r. 16(12)(b) of the
Family Law Rules
.

[3]

While I agree that portions of the amendment should be struck, I do not
    agree with the motion judges analysis of the
Family Law Rules
, which
    relies heavily on jurisprudence under the
Rules of Civil Procedure
. Nor
    do I agree with the result of his order, preventing the wife from claiming an
    unequal division at trial.  I would therefore allow the appeal, in part.

Background

[4]

The parties were married in 1993 and have two children. They separated
    in 2013 and the wife commenced an application for divorce claiming custody,
    spousal and child support and an equalization of net family properties. The
    wife alleges that she subsequently learned that the husband had been involved
    in an affair, used male and female escort services and belonged to an adult
    fetish website. Consequently, she amended her application to allege a reckless
    depletion of net family property by the husband, entitling her to a variation
    in the usual share of net family property.

[5]

The amendments to the application are in para. 19, p. 5, under the heading
    Claim by Applicant, and paras. 18 and 30, pp. 8-10, under the heading
    Important Facts Supporting my Other Claim(s).  Paragraph 19, p. 5 requests:

In the alternative, an Order for an unequal division
    of the parties net family property in favour of the Applicant pursuant to
    section 5(6) of the
Family Law Act
as a result of the Respondents
    reckless depletion of his net family property.

[6]

Paragraph 18, p. 8 is amended to allege that the husband had a ten
    year affair. The significant paragraph is 30, pp. 9-10, which reads as
    follows:

[The husband] has had an ongoing affair since 2003.
    [The wife] has recently discovered that during the marriage not only did [he]
    have a mistress but he also hired various escort services (male and female) and
    had memberships to various adult websites. [The wife] requires a full
    accounting of all money spent by [him], directly or indirectly, on his
    mistress, the escort services and website memberships. [She] is also seeking an
    unequal division of net family property as a result of [his] reckless depletion
    of his net family property.

[7]

The husband moved to strike the amendments pursuant to r. 1(8.2) of the
Family
    Law Rules
(the family rules) as being without merit, inflammatory, a
    waste of the courts time and designed solely to personally attack the
    [husband].

[8]

The motion judge determined that the wifes amended pleadings were
    defective in that she failed to plead the material facts supporting the claim
    for an unequal division. In particular, she failed to plead facts showing that
    the husbands spending had any effect on his financial position. As the family
    rules do not require an applicant to plead material facts, the motion judge
    took recourse to
the
Rules
    of Civil Procedure
(the civil rules) to impose such a requirement.

[9]

However, the motion judge determined that r. 1(8.2) of the family rules
    was not the proper way to address this defect in the amended pleadings.
    Interpreting r. 1(8.2) of the family rules along the lines of r. 2.1 of the
    civil rules, he held that the family rule did not apply and declined to strike
    the amendment under it. Instead, the motion judge moved on his own initiative
    to the summary judgment provision under the family rules. He concluded that the
    claim for an unequal division set out no reasonable claim in law and struck it
    pursuant to r. 16(12)(b) without leave to amend.

Issues

[10]

This appeal engages fundamental principles of a family law proceeding.
    It raises the following issues:

(1)

Was the wifes pleading
    defective for failure to plead material facts?

(2)

Was the motion properly brought
    under r. 1(8.2)?

(3)

Should the claim for unequal
    division of net family properties have been struck pursuant to r. 16(12)?

(4)

Should portions of the wifes
    application be struck under r. 1(8.2)?

Analysis

(1)

Was
    the wifes pleading defective for failure to plead material facts?

[11]

The
Family Law Rules
were enacted to reflect the fact that litigation in family law matters is
    different from civil litigation. The family rules provide for active judicial
    case management, early, complete and ongoing financial disclosure, and an
    emphasis on resolution, mediation and ways to save time and expense in
    proportion to the complexity of the issues. They embody a philosophy peculiar
    to a lawsuit that involves a family.

[12]

In the rare instance when a matter is not adequately covered by the
    family rules, the court may decide the issue with reference to the civil rules.
    This is contained in r. 1(7) of the family rules, which provides:

If these rules do not cover a matter adequately, the
    court may give directions, and the practice shall be decided by analogy to
    these rules, by reference to the
Courts of Justice Act
and the Act
    governing the case and, if the court considers it appropriate, by reference to
    the
Rules of Civil Procedure
.

[13]

Here, the motion judge determined that the family rules did not
    adequately cover the contents of a pleading because, unlike the civil rules,
    there was no requirement of a concise statement of material facts relied upon. He
    considered that, pursuant to r. 1(7) of the family rules, this issue was not
    adequately covered and he could apply r. 25.06(1) of the civil rules, which
    requires pleadings to contain a statement of material facts relied on. In the
    result, he concluded that the wife had not pleaded the material facts necessary
    to support her claim for a variation of the normal share of net family property.

[14]

The motion judges analysis reflects a misunderstanding of the family
    rules.

[15]

This case, like all cases in family law, was started with an
    Application in the prescribed Form 8. In accordance with this form, a party
    is required to set out the details of the order sought and the important facts
    supporting the claim.

[16]

Rule 1(7) does not apply to redirect the court to the civil rules,
    because the family rules adequately cover the contents of an application. The
    family rules do not require all the material facts relied on to be set out at
    the time the case is started because a party will often not know all the facts
    supporting a claim. That is why the family rules provide stringent financial
    disclosure obligations. The emphasis on financial disclosure reflects the fact
    that parties might not know  and are entitled to find out  the details of the
    others circumstances. To require a party to plead material facts before financial
    disclosure would run contrary to the way family litigation is conducted,
    contrary to the family rules and contrary to basic fairness.

[17]

The wifes pleading claiming an unequal division of net family
    properties was not defective for failure to plead material facts.

(2)

Was
    the motion properly brought under r. 1(8.2)?

[18]

The husband brought his motion to strike portions of the application
    pursuant to r. 1(8.2).  This rule provides: The court may strike out all or
    part of any document that may delay or make it difficult to have a fair trial
    or that is inflammatory, a waste of time, a nuisance or an abuse of the court
    process.

[19]

Again the motion judge moved to the civil rules. He analogized family
    rule 1(8.2) to r. 2.1.01 of the civil rules, which provides that the court may
    stay or dismiss a proceeding that on its face appears to be frivolous or
    vexatious or otherwise an abuse of the process of the court. The motion judge
    interpreted family rule 1(8.2) in line with the jurisprudence under civil rule
    2.1.01. Since the civil rule would not apply here  the amendments were not on
    their face frivolous, vexatious or abusive  the motion judge inferred that the
    family rule did not apply either.

[20]

I do not agree that the civil rules can be parachuted into the family
    rules to determine this issue. Rule 1(8.2) adequately sets out when a portion
    of a document may be struck in a family law proceeding: namely, if it may
    delay or make it difficult to have a fair trial or [it] is inflammatory, a
    waste of time, a nuisance or an abuse of the court process.

[21]

The words of r. 1(8.2) are clear. There was no basis to apply
    jurisprudence under civil rule 2.1.01 and it was an error to do so. The motion
    was properly brought under r. 1(8.2) and should have been disposed of pursuant to
    that rule.

[22]

Having declined to strike the amendment under family rule 1(8.2), the
    motion judge moved on his own initiative to r. 16 of the family rules for
    authority to strike it.

(3)

Should the wifes claim for unequal division of net family properties
    have been struck pursuant to r. 16 (12)?

[23]

Rule 16 is the summary judgment rule for family law proceedings. The
    motion judge found that he had the authority to move, on his own initiative, to
    the summary judgment rule because the motion engages the provisions of subrule
    16(12) of the
Family Law Rules
, even if the notice of motion fails to
    mention that subrule. He stated that neither party would be prejudiced if I
    deal with the respondents motion under r. 16(12).

[24]

This rule provides:

MOTION
    FOR SUMMARY DECISION ON LEGAL ISSUE

(12)
The court
    may, on motion,

(a)

decide a question of law before
    trial, if the decision may dispose of all or part of the case, substantially
    shorten the trial or save substantial costs;

(b)

strike out an application,
    answer or reply because it sets out no reasonable claim or defence in law; or

(c)

dismiss or suspend a case
    because,

(i)

the court has no jurisdiction
    over it,

(ii)

a party has no legal capacity to
    carry on the case,

(iii)

there is another case going on
    between the same parties

(iv)

the case is a waste of time, a
    nuisance or an abuse of the court process.

[25]

The motion judge determined that r. 16(12)(b) gave him authority to
    strike the claim for an unequal division of net family property on the ground
    that the claim disclosed no reasonable cause of action. In coming to this
    determination the motion judge performed an in-depth analysis of the law
    relating to a claim for unequal division of net family property. He then
    reviewed the jurisprudence where such a claim was based on extra-marital
    misconduct, finding that the focus of s. 5(6) of the
Family Law Act
was not on immoral conduct but on financial consequences. He concluded that the
    claim for unequal division could not succeed because there was no evidence that
    the husbands affairs had any significant effect on his net family property.

[26]

The motion judge also denied leave to amend, [b]ecause it is obvious
    from the amended application itself that the [wife] cannot identify the effect,
    if any, of the [husband]s alleged spending on his net family property.  In
    the result, the wife was precluded from raising s. 5(6) at trial.

[27]

I disagree with the approach and with this conclusion for two reasons.

[28]

First, while the court has jurisdiction to move on its own initiative to
    summary judgment, the requirement of notice still must apply:
Stulberg v.
    Batler
, 2010 ONSC 5299, 94 R.F.L. (6th) 375, at para. 15.  Here, the wife
    knew that the motion was to strike portions of her document. She could not have
    known that her claim for an unequal division would be judged according to the
    summary judgment rules. Nor could she have known that her claim would be barred
    forever since she was denied leave to amend.

[29]

The wife could not have known that she was required to respond to the test
    for summary judgment. It was an error for the motion judge to apply r.
    16(12)(b) without notice to the wife.    As Doherty J.A. observed in
Rodaro
    v. Royal Bank of Canada
(2002), 59 O.R. (3d) 74 (C.A.), at para. 61,
    parties have the right to know the case they had to meet and the right to a
    fair opportunity to meet that case. See also
Labatt Brewing Company
    Limited v. NHL Enterprises Canada, L.P.
, 2011 ONCA 511, 106 O.R. (3d) 677,
    at paras. 5-9.

[30]

Second, the motion judge was incorrect to eliminate the wifes s. 5(6)
    claim at the pleadings stage.

[31]

The legislative structure for equalization is set out in s. 5 of the
Family
    Law Act
, which provides:

(1) When a divorce is granted or a marriage is
    declared a nullity, or when the spouses are separated and there is no
    reasonable prospect that they will resume cohabitation, the spouse whose net
    family property is the lesser of the two net family properties is entitled to
    one-half the difference between them.



Variation of share

(6) The court may award a spouse an amount that is
    more or less than half the difference between the net family properties if the
    court is of the opinion that equalizing the net family properties would be
    unconscionable, having regard to,

(a) a spouses failure to disclose to the other
    spouse debts or other liabilities existing at the date of the marriage;

(b) the fact that debts or other liabilities claimed
    in reduction of a spouses net family property were incurred recklessly or in
    bad faith;

(c) the part of a spouses net family property that
    consists of gifts made by the other spouse;

(d) a spouses intentional or reckless depletion of
    his or her net family property;

(e) the fact that the amount a spouse would otherwise
    receive under subsection (1), (2) or (3) is disproportionately large in
    relation to a period of cohabitation that is less than five years;

(f) the fact that one spouse has incurred a
    disproportionately larger amount of debts or other liabilities than the other
    spouse for the support of the family;

(g) a written agreement between the spouses that is
    not a domestic contract; or

(h) any other circumstance relating to the
    acquisition, disposition, preservation, maintenance or improvement of
    property.

[32]

There is a high hurdle to overcome for a claim to succeed under s. 5(6)
    on the basis of marital infidelity. I concur with the view of Perkins J. in
Cosentino
    v. Cosentino
,

2015 ONSC 271, 55 R.F.L. (7th) 117, at paras. 46
    and 49:

All of the provisions of section 5(6) are directly
    linked to the impact on one or both spouses debts, liabilities, or property. A
    general sense of outrage, absent a clear connection to the parties debts,
    liabilities, or property, is not sufficient.  It is the financial result, the
    result of the usual NFP equalization, that must be unconscionable, after taking
    into account only the eight enumerated considerations, nothing else.



However morally objectionable or emotionally harmful
    the husbands conduct may have been in this case, it is only open to the court
    to respond to it under section 5(6) if it falls within one of the eight clauses
    of that provision.  Indeed, section 5(6) was very tightly drawn specifically
    so as to exclude consideration of matrimonial misconduct such as this.

[33]

Therefore, while the threshold is high, two matters are clear. First,
    the determination can only be made after the usual equalization payment is calculated.
    It is that calculation that must result in unconscionability. By definition,
    therefore, this determination cannot be made on a pleadings motion; it can only
    be made once the equalization payment is known. This explains why the cases
    relied upon by the motions judge to strike the claim were trial judgments.

[34]

Second, and perhaps most important, in my view the wife did not even
    need to plead s. 5(6) in her application. Section 5(6) is not a separate cause
    of action. The cause of action is under s. 5(1).

[35]

I am aware of some lower courts decisions to the contrary.
Taylor
    v. Taylor
(2004), 10 R.F.L. (6th) 202 (S.C.) has been cited as authority
    for the proposition that a claim for unequal division is separate from a claim
    for equal division of property. In that case, the trial judge refused to
    consider a claim for unequal division because it was not expressly pleaded.

[36]

I prefer the reasoning in
Holden v. Gagne
, 2013 ONSC 1423,
    which distinguished
Taylor
because in
Taylor,
the husband did
    not have notice of the claim. The court stated the following at paras. 105-107:

I am aware that the court in
Taylor v. Taylor
came to a different result holding that an unequal division per s. 5(6) must be
    specifically pled and cannot be assumed in a claim for equalization generally
    under s. 5. I agree with the specific reasoning in that case, namely that it
    was unfair to the husband that he was not alerted to the claim before trial.
    Notice of a claim and the opportunity to respond to it is a basic principle of
    fundamental justice, meriting a rigid adherence to the pleadings in most cases.
    [Citation omitted.]

However, in this case, Mr. Gagne will not be
    surprised by the adjustment. I am of the opinion that  the equal division of
    the net family properties would simply be unconscionable. In my view a
    variation of share is required and just in view of the circumstances.

[37]

In
Janjua v. Khan
, 2013 ONSC 44, the court again distinguished
Taylor
on the basis that the husband would not be surprised by an unequal
    division. Although the wife did not specifically plead unequal division of net
    family property, it had clearly been raised as an issue prior to trial.

[38]

In
Baijnauth v. Baijnauth
, 2016 ONSC 4998, the court considered
    a wifes claim for unequal division, even though it had not been pleaded. The
    court reasoned, at para. 170, that parties should rarely be denied the
    opportunity to make their case, and that it was clear from the statements filed
    by the wife prior to trial that she was seeking an unequal division.

[39]

This court has concurred with this approach. In
Khanis v.
    Noormohamed
, 2011 ONCA 127, 91 R.F.L. (6th) 1, the husband argued on
    appeal that the trial judge erred in determining the wifes claim for unequal
    division because it was not pleaded. At para. 8, this court dismissed this
    ground of appeal because:

[T]he wife was clear in her answer to the husbands position;
    she sought an unequal division of assets. In the circumstances, nothing further
    was required. No one was taken by surprise at trial. The issues in dispute were
    known to the parties and fully canvassed. No unfairness was occasioned.

[40]

Here, the wifes cause of action was for an equalization payment. Form 8
    of the family rules requires a party to indicate if there will be a claim for
    equalization. A specific reference to s. 5(6) is not required as long as the
    parties are aware that  when the equalization payment is calculated  the
    court will be asked to vary the usual share of net family properties. Once an
    equalization payment is calculated, the court has discretion to apply s. 5(6)
    if the conditions are met. While notice should be given to the other spouse so
    that he or she has a fair opportunity to meet the case, s. 5(6) does not need
    to be specifically pleaded.

[41]

The wifes claim under s. 5(6) should not have been struck
    at the pleading stage.

(4)

Should portions of the wifes application be struck under r. 1(8.2)?

[42]

I now return to the original motion under r. 1(8.2).  As I have
    explained, this rule was the basis for the husbands motion and should have
    been applied by the motion judge. In my view, paragraph 30 on pp. 9-10 of the
    wifes amended application should be struck under r. 1(8.2).

[43]

Legislation, jurisprudence and the practice of family law have evolved
    over the last decades in an attempt to eradicate allegations of marital
    misconduct unrelated to financial consequences. Fault grounds for divorce are
    rarely used, having been replaced, in practice, with separation grounds. This
    approach recognizes that family litigation has the potential to leave families
    worse at the end of the case than they were at the beginning. It recognizes
    that resolution is the preferred outcome. Inflammatory allegations impede
    resolution.

[44]

The statements about the husbands conduct are inflammatory. They are 
    in my view  there to provide a springboard to question the husband about his
    extra-marital conduct, not about his net family property. As Blair J.A. said in
Serra v. Serra
,
2009
    ONCA 105, 93 O.R. (3d) 161, at para. 58, it is the financial consequence of the
    conduct that is relevant, not the conduct itself. Extended questioning of the
    husbands conduct (as described in paragraph 30) that is unrelated to financial
    consequences would be inflammatory, a nuisance and a waste of time.

[45]

The claim for unequal division of net family property in para. 19, p. 5,
    does not offend the rule. Nor does reference to the husbands ten-year affair
    in para. 18, p. 8.

Disposition

[46]

I would allow the appeal in part by striking out only paragraph 30 on pp.
    9-10 of the amended application. Since success is divided, I anticipate that
    the parties agreement with respect to costs no longer stands. I would therefore
    request brief written submissions as to costs of the appeal.

Released: October 31, 2016

M.L. Benotto J.A.

I agree Alexandra
    Hoy A.C.J.O.

I agree P. Lauwers
    J.A.


